Citation Nr: 0417516	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1999, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1950 to 
February 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Nashville, Tennessee, denied entitlement to an effective 
date earlier than September 30, 1999, for entitlement to 
service connection for tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  A claim of entitlement to service connection for tinnitus 
was filed on January 31, 1986.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claims and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).

2.  An effective date of January 31, 1986, and no earlier, 
for service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Service Connection for 
Tinnitus

The veteran was granted entitlement to service connection for 
tinnitus by the RO's December 2001 rating decision.  The 
effective date of the grant of service connection was 
September 30, 1999.

The veteran contends that he is entitled to an effective date 
for the award of 
service connection for tinnitus as early as 1952 when he was 
separated from service, as he contends that he has had 
tinnitus since the time of an acoustic injury in 1950 while 
he was serving in Korea.  Alternatively, the veteran contends 
that the effective date for the grant of service connection 
for tinnitus should be in 1985 when the veteran asserts that 
he filed a claim of entitlement to service connection for 
tinnitus.  For the following reasons and bases, I conclude 
that the veteran is entitled to an effective date of January 
31, 1986, and no earlier, for the award of service connection 
for tinnitus.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2003).  Therefore, the assignment of effective dates 
for service connection for the award of compensation for 
service-connected disability hinges, to some extent, on what 
constitutes a claim and when a claim is deemed filed.  The 
regulations provide that a veteran's intent to claim a 
benefit under the laws administered by VA may be initiated by 
an informal claim.  An informal claim is any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA.  38 C.F.R. 
§ 3.155 (2003).  

In December 1984, the RO received a letter from private 
physician dated in November 1984.  In the letter, the 
physician noted the veteran's complaints of "constant aural 
tinnitus of several years duration."  However, the remainder 
of the letter addressed the veteran's hearing loss, with 
audiometric testing that was suggestive of acoustic trauma.  
The letter did not attribute the veteran's complaints of 
tinnitus to an in-service injury or disease.  Further, the 
letter expressed no intent of the veteran to claim 
entitlement to service connection for tinnitus.  

In March 2002, the veteran submitted a copy of a memorandum 
dated December 6, 1984 in which a National Service Officer of 
the veteran's service organization referred, as enclosed, to 
the letter discussed immediately above.  Quoting from the 
memorandum:

Based on the attached letter from [the 
physician], it is requested that 
consideration of a compensable rating be 
given on this veteran's service connected 
hearing loss with tinnitus.

As noted in the RO's September 2002 statement of the case, 
however, the claims folder does not show receipt by VA of 
this memorandum until the copy was received in March 2002.  A 
copy of the memorandum is not associated with the original 
copy of the November 1984 letter, date stamped as received on 
December 11, 1984, in the veteran's claims folder.

The veteran appealed the January 1985 rating decision that 
continued the noncompensable disability evaluation for his 
service-connected left ear hearing loss.  In an informal 
hearing presentation to the Board dated January 30, 1986, and 
typed on January 31, 1986, the veteran's representative 
referred to the November 1984 letter and asserted that:

The [veteran's] hearing loss is directly 
attributable to acoustic trauma, which is 
also responsible for the problem with 
tinnitus outlined by the medical records 
also associated with the claims records.

I find that the assertions in the informal hearing 
presentation dated in January 1986, construed liberally, 
indicate an intent to apply for compensation for tinnitus as 
a service-connected disability.  This document, therefore, 
constitutes a claim of entitlement to service connection for 
tinnitus.  Unfortunately, this document does not contain a 
date-stamp indicating when VA received it.  Accordingly, I 
conclude that this claim for service connection for tinnitus 
was filed as of January 31, 1986, which is the earliest date 
that this document could have been associated with the 
veteran's claims folder.  

I have also considered the veteran's assertion in a VA Form 9 
filed in September 2002 that he reported his disability from 
tinnitus during a VA examination after his release from 
service.  Pursuant to a claim the veteran filed in April 1952 
for service connection for shrapnel wounds to his left 
shoulder, he underwent a VA examination in January 1953.  
Neither his claim nor the report of the examination contain 
any indication of complaints of tinnitus, or any indication 
that the veteran intended to claim entitlement to service 
connection for tinnitus.  No diagnosis of tinnitus was then 
reported.  Unfortunately, if the veteran did mention tinnitus 
to the examiner, this was not recorded in the examination 
report.  Therefore, the report does not constitute a claim 
for service connection for tinnitus.

The veteran has also asserted that he filed a claim of 
entitlement to service connection for tinnitus in 1985, with 
reference to the letter from a private physician dated in 
November 1984 and received at the RO in December 1984.  As 
noted above, however, this letter did not make any 
association between the veteran's tinnitus and his military 
service.  In short, this letter expressed no intent of the 
veteran to claim entitlement to service connection for 
tinnitus.  

After a thorough review of the record, I find that the 
veteran first filed a claim for service connection for 
tinnitus on January 31, 1986, which is the date that the 
informal hearing presentation was typed and presumably 
submitted to the Board.  I find no earlier communication from 
the veteran that could be construed as a claim for service 
connection for tinnitus.  Despite the veteran's assertions 
that he has had tinnitus since his separation from service, 
in the absence of documentation of a claim that was filed on 
an earlier date than January 31, 1986, I am constrained by 
statute and regulation to deny the veteran's claim of 
entitlement to an effective date earlier than January 31, 
1986, for service connection for tinnitus.



II.  Compliance with VCAA

During the pendency of the veteran's claim for service 
connection for tinnitus, there has been a significant change 
in the law with the enactment of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant veteran was so 
notified, concerning his claim of service connection for 
tinnitus, by the RO's March 2001 letter and December 2001 
rating decision.  In addition, the September 2002 Statement 
of the Case included a discussion of the applicable 
provisions of the VCAA as they pertain to the appellant's 
claims.  

The appellant has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant Federal records, such as service medical records and 
VA treatment records identified by the appellant or otherwise 
evident from the claims folder.  

The appellant has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and the statements he and his representative have 
filed.  The appellant has not provided information concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim and 
to assist the appellant in obtaining records and providing 
medical examinations.  VA has not been unable to obtain any 
records identified by the appellant or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.

The veteran's claim for an earlier effective date for 
entitlement to service connection for tinnitus was decided 
after enactment of the VCAA.  The veteran was provided notice 
of the provisions of the VCAA prior to the RO's decision 
concerning his claim of entitlement to an earlier effective 
date for service connection for tinnitus.  

In a precedential opinion of VA's general counsel set forth 
in VAOPGCPREC 8-2003, it was held that under 38 U.S.C. 
§ 5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the agency of original jurisdiction (AOJ) must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(a) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The general counsel's opinion 
specifically mentions a claim for an earlier effective date 
for the grant of a claim of entitlement to service connection 
as a "downstream issue" that does not require additional 
notice under VCAA.

The United States Court of Appeals for Veteran's Claims held 
in Pelegrini v. Principi, (No. 01-944, June 24, 2004) that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision concerning the effective date for the 
grant of entitlement to service connection was made in 
December 2001 after the letter informing the veteran of the 
provisions of VCAA was sent to him in March 2001.  Therefore, 
as the veteran's claim of entitlement to an earlier effective 
date for service connection for tinnitus is a downstream 
issue of his earlier claim for service connection for 
tinnitus, I see no prejudice to the veteran concerning the 
timing of the required notices and the RO's decision.  
VAOPGCPREC 8-2003




ORDER

Entitlement to an effective date of January 31, 1986 for 
service connection for tinnitus is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



